                                                   Mar 30 2020




Case 3:20-mj-00164-MMS Document 1-1 Filed 03/30/20 Page 1 of 10
                                                       Mar 30 2020




Case 3:20-mj-00164-MMS Document 1-1 Filed 03/30/20 Page 2 of 10
                                                      Mar 30 2020


Case 3:20-mj-00164-MMS Document 1-1 Filed 03/30/20 Page 3 of 10
                                                   Mar 30 2020



Case 3:20-mj-00164-MMS Document 1-1 Filed 03/30/20 Page 4 of 10
                                                     Mar 30 2020




Case 3:20-mj-00164-MMS Document 1-1 Filed 03/30/20 Page 5 of 10
                                                   Mar 30 2020



Case 3:20-mj-00164-MMS Document 1-1 Filed 03/30/20 Page 6 of 10
                                                     Mar 30 2020




Case 3:20-mj-00164-MMS Document 1-1 Filed 03/30/20 Page 7 of 10
                                                     Mar 30 2020



Case 3:20-mj-00164-MMS Document 1-1 Filed 03/30/20 Page 8 of 10
                                                     Mar 30 2020




Case 3:20-mj-00164-MMS Document 1-1 Filed 03/30/20 Page 9 of 10
              Mar 30 2020

Subscribed
      ib d electronically
            l             and sworn
                                  n telephonically
                                    telephon
                                          o ically
                             ======
                                  =====
                                     ====
                                       =======
             =================================
             30th




             Case 3:20-mj-00164-MMS Document 1-1 Filed 03/30/20 Page 10 of 10
